DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: monitor unit, control unit, output determination unit, and change unit in claims 1-6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “approximately constant” in claim 3 is a relative term which renders the claim indefinite. The term “approximately constant” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto (U.S. Pre-Grant Publication 2020/0165996) in view of Buslepp et al (U.S. Patent 5,163,398).
Regarding claim 1, Goto teaches an engine control device (Figures 1-5 and 12) comprising: a monitor unit (10, 11, 30) configured to monitor an output (abnormal torque) of an engine (S43-S49 in Figure 12, corresponding to S40 in Figure 4) when engine speed is a threshold or more (S42; the threshold speed is a speed set between target idle speed and cranking speed, as noted in paragraph 0098; Paragraphs 0084-0087 and 0098-0102); and a control unit (10, 11, 35, 14) configured to control the engine based on a result of the monitor unit (Paragraphs 0087 and 0102; Figures 1-5), wherein the monitor unit includes: an output determination unit (10, 11, 34) that determines whether the output of the engine is excessive (Figures 4, 5, and 12; Paragraphs 0084-0087 and 0098-0102).
Goto does not teach a change unit that changes in accordance with a warm-up state of the engine, the threshold.
Buslepp teaches an engine control device including a change unit (18)(Col. 3, lines 35-56) that changes in accordance with a warm-up state of the engine, the target idle speed, in order to avoid stalling (Figure 5; Col. 6, lines 13-17 and 52-62).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Goto as taught by Buslepp, such that it includes a change unit that changes in accordance with a warm-up state of the engine, the target idle speed, in order to avoid stalling, and it therefore also would have been obvious to change the threshold speed since the threshold speed is set relative to and between the target idle speed and the cranking speed.
It is noted that a narrow interpretation of the claims has been applied for the purpose of prior art application, but the claim (as currently written) does not recite a determination of engine speed being at or above the threshold, does not recite that the monitoring is performed in response to this determination (or only when the condition is met), and term "output" may be interpreted in several manners. Therefore, the potential interpretation of the claim (and thus additional applicable prior art) is much broader than that which is applied in this rejection.
Regarding claim 2, the modified engine control device of Goto discloses the invention of claim 1 as discussed above, and Buslepp teaches that the warm-up state includes a cold state in an early stage of a start of the engine, a warm-up completed state in which a warm-up of the engine has been completed, and a semi warm-up state between the cold state and the warm-up completed state, wherein the threshold of the cold state is greater than the threshold of the warm-up completed state (Figure 5; Col. 6, lines 52-62).
Regarding claim 3, the modified engine control device of Goto discloses the invention of claim 2 as discussed above, and Buslepp teaches that the threshold of each of the cold state and the warm-up completed state is approximately constant (Figure 5).
Regarding claim 4, the modified engine control device of Goto discloses the invention of claim 2 as discussed above, and Buslepp teaches that the threshold of the semi warm-up state changes continuously (Figure 5).
Regarding claim 6, the modified engine control device of Goto discloses the invention of claim 1 as discussed above, and Goto teaches that the control unit, in a case where it is determined that an output is excessive in the output determination unit, controls the engine so as to reduce the output (Paragraphs 0087 and 0102; Figures 1-5).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto (U.S. Pre-Grant Publication 2020/0165996) and Buslepp et al (U.S. Patent 5,163,398) as applied to claim 1 above, and further in view of Lewis et al (U.S. Pre-Grant Publication 2005/0204727).
Regarding claim 5, the modified engine control device of Goto discloses the invention of claim 1 as discussed above, but does not disclose that the change unit determines the warm-up state by an estimated value of a friction torque.
Lewis teaches an engine control device (Figures 1-13; Paragraphs 0078-0082), wherein the warm-up state of the engine system is determined by an estimated value of a friction torque, in order to account for friction of an attached transmission (Paragraph 0167).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the invention of Goto, such that the warm-up state is determined by an estimated value of a friction torque, as suggested and taught by Lewis, in order to account for friction of an attached transmission.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R STECKBAUER whose telephone number is (571)270-0433. The examiner can normally be reached Monday - Thursday 9:30-7:30 PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN R STECKBAUER/Primary Examiner, Art Unit 3747